Smith, J., (after ¡stating the facts). (1) There was no defect of parties; and the provisions of sections 7174 and 7175 of Kirby’s Digest authorized this proceeding. By section 7174 it is provided that “Whenever any error shall be discovered in the settlement of any county officer made with the county court, it shall be the duty of the court, at any time within two years from the date of such settlement, to reconsider and ¡adjust the ¡same.” Section 7175 provides for giving notice.  (2) -It is insisted that this statute does not apply because the error made was one of law, and not one of fact, and that any taxpayer of the district might have made himself ¡a party to this settlement and had the right to have it corrected upon ¡appeal to the circuit court. Belief, no'doubt, might have been had in this manner; but the section quoted does not limit the right of the court to correct errors ¡of fact only. The language of the statute is “Whenever any error shall be discovered,” and this language must necessarily include errors of law ¡as well as those of fact. The final -and important question in the case is whether any error was committed in the approval of this settlement. It appears "that the ¡drainage districts in question are the same districts against which a commission was claimed by the treasurer of Greene County, which claim was passed upon by this court in the case of Honey v. Greene County, 102 Ark. 106. It was there held that the county treasurer was not ¡entitled to such commissions, for the reason that the drainage district fund was not a county fund, but a fund belonging to the drainage district. That each district levies and disburses its own funds, and that as no provision had been made for the payment of commissions, none ¡could be charged. It was there said that “To authorize a county court to allow ■a claim of fees for services rendered by an officer, there must be specific statutory authority to ¡the officer to make a charge for the services,” a question which had been so decided in several previous decisions of this court.  (3) No provision is contained in the general drainage statute, under which these districts were established, for the payment of any commission to the collector, and the same rule would necessarily apply to him which applies to the treasurer, and there was, therefore, no authority in law for the allowance of these commissions. Fuller v. State ex rel. Drainage Dist., 164 S. W. 770; Helena Special School Dist. v. Kitchens, 108 Ark. 137. The judgment of the circuit court is, therefore, affirmed.